DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 08/11/2022.
Claims 1-2, 4-5, 8, 10, 13-16, and 18 have been amended; claims 9 and 11 have been canceled.
Claims 1-19 are pending; claims 1-8, 10, and 12-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/09/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments/Remarks
35 U.S.C. § 112:
	The amended claims 1, 5, 8, and 13 have overcome the 112 rejections. The 112 rejections on claims 1, 5, 8, and 13 have been withdrawn.	
	Claims 9 and 11 have been canceled. The 112 rejections on claims 9 and 11 have been withdrawn.
	The amended claims cause more 112 issues, and the applicant is advised to refer to the 112 section for more details.
	
35 U.S.C. § 101:
	The applicant contends that the amended claims amount to significantly more than an abstract idea. The examiner agrees with the applicant, and the 35 U.S.C. § 101 rejection has been withdrawn.

35 U.S.C. § 102:
	The applicant contends that Antonopoulos does not disclose a controlled resource associated with the output (UTXO) being unlocked when the value (Tsupplied) meets a requirement of a pre-determined time range within which the output (UTXO) is expected to be unlocked.
	The examiner respectfully disagrees. Antonopoulos discloses a controlled resource associated with the output (UTXO) being unlocked when the value (Tsupplied) meets a requirement of a pre-determined time range within which the output (UTXO) is expected to be unlocked (see pages 12-14). The pre-determined time range is any time on/after <now + 3 months>, and the a controlled resource associated with the output (UTXO) could be spent/unlocked within the pre-determined time range, any time on/after <now + 3 months>. The value (Tsupplied) is the calculation of <now + 3 months> which meets a requirement of the pre-determined time range.
	The applicant further contends that Antonopoulos does not disclose that a calculation is made in determining the locktime mechanism. The examiner respectfully disagrees. Antonopoulos discloses that a calculation is made in determining the locktime mechanism, such as <now + 3 months> in a locking script. Furthermore, the parameter “3 months” is not a default value from the blockchain network, and it is provided by a source external to the transaction of the blockchain network, such as the user Alice who decides to lock the output of the transaction for 3 months.
	The applicant’s amendments have overcome the 35 U.S.C. § 102 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 102 rejection section.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites “a calculation is provided in a locking script associated with the output (UTXO).” It is unclear whether the calculation in the limitation is the same calculation recited in the limitation of “as the result of a calculation that uses the second input (A).”
	Claim 15 is rejected because it depends on the rejected claim 14. 
	Claim 18 is rejected because it is a computer-implemented system for performing the method as claimed in the rejected claim 14.
	Claim 19 is rejected because it is a non-transitory computer-readable storage medium causing the computer system performing the method as claimed in the rejected claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 10, 12-19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antonopoulos (Chapter 7 – Advanced Transactions and Scripting of “Mastering Bitcoin,” July 2017, obtained from https://cypherpunks-core.github.io/bitcoinbook/.)
Claims 1, 16, and 17:
	Antonopoulos discloses the following:
	a.	using a time lock mechanism to control or influence when the output (UTXO) can be unlocked. (See page 11, section Timelocks, “[t]imelocks are restrictions on transactions or outputs that only allow spending after a point in time. Bitcoin has had a transaction-level timelock feature from the beginning. It is implemented by the nLocktime field in a transaction. Two new timelock features were introduced in late 2015 and mid-2016 that offer UTXO-level timelocks. These are CHECKLOCKTIMEVERIFY and CHECKSEQUENCEVERIFY. Timelocks are useful for postdating transactions and locking funds to a date in the future. More importantly, timelocks extend bitcoin scripting into the dimension of time, opening the door for complex multistep smart contracts,” and page 13, “[i]n simple terms, by adding the CLTV opcode in the redeem script of an output it restricts the output, so that it can only be spent after the specified time has elapsed.” One of ordinary skill in the art knows that a node of a blockchain network performs these functionalities. A node is a computing device comprising a processor and a memory.)
	b.	wherein the time lock mechanism uses a value (Tsupplied) (i.e., now + 3 months) that is generated, upon provision of a specific value from an input (A) (i.e., 3 months) supplied by a source (i.e., a user Alice) external to said blockchain transaction (TX0) and as the result of a calculation that uses the input (A). (See page 12, “[a]lice signs a transaction spending one of her outputs to Bob’s address, and sets the transaction nLocktime to 3 months in the future. Alice sends that transaction to Bob to hold,” and page 13, “[t]he CLTV opcode takes one parameter as input, expressed as a number in the same format as nLocktime [either a block height or Unix epoch time]. As indicated by the VERIFY suffix, CLTV is the type of opcode that halts execution of the script if the outcome is FALSE. If it results in TRUE, execution continues. In order to lock an output with CLTV, you insert it into the redeem script of the output in the transaction that creates the output…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds].” The citation indicates that a Tsupplied is calculated via <now + 3 months> and that 3 months is an input/parameter provided by a user who decides to lock the output for 3 months.)
	c.	wherein the calculation is provided in a locking script associated with the output (UTXO) and the input (A) is provided via an unlocking script associated with an input (In) in a further blockchain transaction (TX1). (See page 12, “[a]lice signs a transaction spending one of her outputs to Bob’s address, and sets the transaction nLocktime to 3 months in the future. Alice sends that transaction to Bob to hold…. To achieve such a guarantee, the timelock restriction must be placed on the UTXO itself and be part of the locking script, rather than on the transaction”; page 13, “[i]n simple terms, by adding the CLTV opcode in the redeem script of an output it restricts the output, so that it can only be spent after the specified time has elapsed…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds]”; and page 14, “[w]hen Bob tries to spend this UTXO, he constructs a transaction that references the UTXO as an input. He uses his signature and public key in the unlocking script of that input and sets the transaction nLocktime to be equal to or greater than the timelock in the CHECKLOCKTIMEVERIFY Alice set. Bob then broadcasts the transaction on the Bitcoin network.”)
	d.	wherein a controlled resource associated with the output (UTXO) is unlocked when the value (Tsupplied) meets a requirement of a pre-determined time range within which the output (UTXO) is expected to be unlocked. (See page 12, “[a]lice signs a transaction spending one of her outputs to Bob’s address, and sets the transaction nLocktime to 3 months in the future. Alice sends that transaction to Bob to hold”; page 13, “[i]n simple terms, by adding the CLTV opcode in the redeem script of an output it restricts the output, so that it can only be spent after the specified time has elapsed…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds]”; and page 14, “[w]hen Bob tries to spend this UTXO, he constructs a transaction that references the UTXO as an input. He uses his signature and public key in the unlocking script of that input and sets the transaction nLocktime to be equal to or greater than the timelock in the CHECKLOCKTIMEVERIFY Alice set. Bob then broadcasts the transaction on the Bitcoin network. Bob’s transaction is evaluated as follows. If the CHECKLOCKTIMEVERIFY parameter Alice set is less than or equal to the spending transaction’s nLocktime, script execution continues [acts as if a ‘no operation’ or NOP opcode was executed]. Otherwise, script execution halts and the transaction is deemed invalid.”)

Claim 2:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses wherein the source that supplies the input (A) is external to: a locking script (LS) which is associated with the output (UTXO). (See page 12, “[a]lice signs a transaction spending one of her outputs to Bob’s address, and sets the transaction nLocktime to 3 months in the future. Alice sends that transaction to Bob to hold,” and page 13, “[t]o lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds].” This citation indicates that “3 month” is an input/parameter provided by a user who decides to lock the output for 3 months.)

Claim 3:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses wherein the time lock mechanism only permits unlocking of the output (UTXO) when a desired time or range of times has been reached. (See page 13, “[i]n simple terms, by adding the CLTV opcode in the redeem script of an output it restricts the output, so that it can only be spent after the specified time has elapsed,” and page 14.)

Claim 4:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses wherein the calculation comprises a mathematical operator, and the calculation operates upon a plurality of operands, and one of the operands is the input (A) (i.e., 3 months). (See page 13, “[t]o lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds].” This citation indicates that one of the operands is the input (A), 3 months, in the calculation <now + 3 months>.)

Claim 6:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses wherein the time lock mechanism comprises a Bitcoin CSV and/or CLTV operation, or other functionally similar operation from a blockchain protocol other than Bitcoin. (See page 11, section Timelocks, “[t]imelocks are restrictions on transactions or outputs that only allow spending after a point in time. Bitcoin has had a transaction-level timelock feature from the beginning. It is implemented by the nLocktime field in a transaction. Two new timelock features were introduced in late 2015 and mid-2016 that offer UTXO-level timelocks. These are CHECKLOCKTIMEVERIFY and CHECKSEQUENCEVERIFY.”)
	Claim 6 recites “wherein the time lock mechanism comprises a Bitcoin CSV and/or CLTV operation, or other functionally similar operation from a blockchain protocol other than Bitcoin.” This describes the characteristics of the time lock mechanism, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, this claim recites a nonfunctional descriptive material. When a descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 7:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses wherein the value (Tsupplied) relates to, comprises or represents: at least one block number or height, or a range thereof; or a time-stamp, numeric representation of a specific time; or a range thereof. (See page 13, “[t]o lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds].”)
	
Claim 10:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses using the time lock mechanism (i.e., CLTV) to evaluate the result of a conditional operation such that an event is triggered when the conditional operation evaluates to TRUE. (See page 14, “[a]fter execution, if CLTV is satisfied, the time parameter that preceded it remains as the top item on the stack and may need to be dropped, with DROP, for correct execution of subsequent script opcodes.”)

Claims 12 and 15:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses that the time lock mechanism comprises a portion of code which includes: Tsupplied(CLTV); or Tsupplied(CLTV) AND [NOT(Tsupplied(CLTV)) + 1]; or Tsupplied(CLTV) AND [NOT(Tsupplied(CLTV)) + 1]; or Tsupplied(CLTV) AND [NOT(Tsupplied(CLTV)) + 1] AND Tsupplied(CSV). (See page 13, “[i]n order to lock an output with CLTV, you insert it into the redeem script of the output in the transaction that creates the output…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds].”)

Claim 13:
	Antonopoulos discloses the following:
	a.	providing a first input (A) (i.e., 3 months) to a calculation, to output a result (Tsupplied), and/or providing or using a calculation to generate the result (Tsupplied) based upon a first input (A) supplied by a source external to said blockchain transaction (TX0); and using the result (Tsupplied) as a parameter to a time lock mechanism arranged to control or influence when the output (UTXO) can be unlocked by: providing the calculation in a locking script associated with the output (UTXO). (See page 12, “[a]lice signs a transaction spending one of her outputs to Bob’s address, and sets the transaction nLocktime to 3 months in the future. Alice sends that transaction to Bob to hold… ,” and page 13, “[i]n simple terms, by adding the CLTV opcode in the redeem script of an output it restricts the output, so that it can only be spent after the specified time has elapsed…. The CLTV opcode takes one parameter as input, expressed as a number in the same format as nLocktime [either a block height or Unix epoch time]. As indicated by the VERIFY suffix, CLTV is the type of opcode that halts execution of the script if the outcome is FALSE. If it results in TRUE, execution continues. In order to lock an output with CLTV, you insert it into the redeem script of the output in the transaction that creates the output…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds]…. In simple terms, by adding the CLTV opcode in the redeem script of an output it restricts the output, so that it can only be spent after the specified time has elapsed.” The citation indicates that a Tsupplied is calculated via <now + 3 months> and that 3 month is an input/parameter provided by a user who decides to lock the output for 3 months. The output will be locked for 3 months by CLTV time lock mechanism.)
	b.	providing the first input (A) via an unlocking script associated with a second input (In) in a further blockchain transaction (TX1) and unlocking a controlled resource associated with the output (UTXO) when the result (Tsupplied) meets a requirement of a pre-determined time range within which the output (UTXO) is expected to be unlocked. (See page 12, “[a]lice signs a transaction spending one of her outputs to Bob’s address, and sets the transaction nLocktime to 3 months in the future. Alice sends that transaction to Bob to hold…. To achieve such a guarantee, the timelock restriction must be placed on the UTXO itself and be part of the locking script, rather than on the transaction”; page 13, “[i]n simple terms, by adding the CLTV opcode in the redeem script of an output it restricts the output, so that it can only be spent after the specified time has elapsed…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds]”; and page 14, “[w]hen Bob tries to spend this UTXO, he constructs a transaction that references the UTXO as an input. He uses his signature and public key in the unlocking script of that input and sets the transaction nLocktime to be equal to or greater than the timelock in the CHECKLOCKTIMEVERIFY Alice set. Bob then broadcasts the transaction on the Bitcoin network. Bob’s transaction is evaluated as follows. If the CHECKLOCKTIMEVERIFY parameter Alice set is less than or equal to the spending transaction’s nLocktime, script execution continues [acts as if a ‘no operation’ or NOP opcode was executed]. Otherwise, script execution halts and the transaction is deemed invalid.”)
	
Claims 14, 18, and 19:
	Antonopoulos discloses the following:
	a. 	using a time-based value (Tsupplied) as a first input to a time lock mechanism. (See page 13, “[t]he CLTV opcode takes one parameter as input, expressed as a number in the same format as nLocktime [either a block height or Unix epoch time]. As indicated by the VERIFY suffix, CLTV is the type of opcode that halts execution of the script if the outcome is FALSE. If it results in TRUE, execution continues. In order to lock an output with CLTV, you insert it into the redeem script of the output in the transaction that creates the output…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds]…. In simple terms, by adding the CLTV opcode in the redeem script of an output it restricts the output, so that it can only be spent after the specified time has elapsed.” The citation indicates that a Tsupplied is calculated via <now + 3 months> and that 3 month is an input/parameter provided by a user who decides to lock the output for 3 months. The output will be locked for 3 months by CLTV time lock mechanism. One of ordinary skill in the art knows that a node of a blockchain network performs these functionalities. A node is a computing device comprising a processor and a memory.)
	b.	wherein the time lock mechanism comprises a combination of CLTV and CSV operations or functionally similar/equivalent operations dependent on a blockchain protocol being used. (See page 11, “Timelocks are restrictions on transactions or outputs that only allow spending after a point in time. Bitcoin has had a transaction-level timelock feature from the beginning. It is implemented by the nLocktime field in a transaction. Two new timelock features were introduced in late 2015 and mid-2016 that offer UTXO-level timelocks. These are CHECKLOCKTIMEVERIFY and CHECKSEQUENCEVERIFY”; page 13; page 16, “[f]or example, a transaction with one input with an nSequence relative timelock of30 blocks is only valid when at least 30 blocks have elapsed from the time the UTXO referenced in the input was mined. Since nSequence is a per-input field, a transaction may contain any number of timelocked inputs, all of which must have sufficiently aged for the transaction to be valid. A transaction can include both timelocked inputs [nSequence <2] and inputs without a relative timelock [nSequence >= 2]”; and page 17, “[j]ust like CLTV and nLocktime, there is a script opcode for relative timelocks that leverages the nSequence value in scripts. That opcode is CHECKSEQUENCEVERIFY, commonly referred to as CSV for short.”)
	c.	the time-based value (Tsupplied) is generated, upon provision of a second input (A) supplied by a source (i.e., a user Alice) external to said blockchain transaction (TX0) and as the result of a calculation that uses the second input (A). (See page 12, “[a]lice signs a transaction spending one of her outputs to Bob’s address, and sets the transaction nLocktime to 3 months in the future. Alice sends that transaction to Bob to hold,” and page 13, “[t]he CLTV opcode takes one parameter as input, expressed as a number in the same format as nLocktime [either a block height or Unix epoch time]. As indicated by the VERIFY suffix, CLTV is the type of opcode that halts execution of the script if the outcome is FALSE. If it results in TRUE, execution continues. In order to lock an output with CLTV, you insert it into the redeem script of the output in the transaction that creates the output…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds].” The citation indicates that a Tsupplied is calculated via <now + 3 months> and that “3 months” is an input/parameter provided by a user who decides to lock the output for 3 months.)
	d.	a calculation is provided in a locking script associated with the output (UTXO) and the input (A) is provided via an unlocking script associated with an third input (In) in a further blockchain transaction (TX1). (See page 12, “[a]lice signs a transaction spending one of her outputs to Bob’s address, and sets the transaction nLocktime to 3 months in the future. Alice sends that transaction to Bob to hold…. To achieve such a guarantee, the timelock restriction must be placed on the UTXO itself and be part of the locking script, rather than on the transaction”; page 13, “[i]n simple terms, by adding the CLTV opcode in the redeem script of an output it restricts the output, so that it can only be spent after the specified time has elapsed…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds]”; and page 14, “[w]hen Bob tries to spend this UTXO, he constructs a transaction that references the UTXO as an input. He uses his signature and public key in the unlocking script of that input and sets the transaction nLocktime to be equal to or greater than the timelock in the CHECKLOCKTIMEVERIFY Alice set. Bob then broadcasts the transaction on the Bitcoin network.”)
	e.	a controlled resource associated with the output (UTXO) is unlocked when the time-based value (Tsupplied) meets a requirement of a pre-determined time range within which the output (UTXO) is expected to be unlocked. (See page 12, “[a]lice signs a transaction spending one of her outputs to Bob’s address, and sets the transaction nLocktime to 3 months in the future. Alice sends that transaction to Bob to hold”; page 13, “[i]n simple terms, by adding the CLTV opcode in the redeem script of an output it restricts the output, so that it can only be spent after the specified time has elapsed…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds]”; and page 14, “[w]hen Bob tries to spend this UTXO, he constructs a transaction that references the UTXO as an input. He uses his signature and public key in the unlocking script of that input and sets the transaction nLocktime to be equal to or greater than the timelock in the CHECKLOCKTIMEVERIFY Alice set. Bob then broadcasts the transaction on the Bitcoin network. Bob’s transaction is evaluated as follows. If the CHECKLOCKTIMEVERIFY parameter Alice set is less than or equal to the spending transaction’s nLocktime, script execution continues [acts as if a ‘no operation’ or NOP opcode was executed]. Otherwise, script execution halts and the transaction is deemed invalid.”)
	Claim 14 recites “wherein the time lock mechanism comprises a combination of CLTV and CSV operations or functionally similar/equivalent operations dependent on a blockchain protocol being used.” This describes the characteristics of the time lock mechanism, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, this claim recites a nonfunctional descriptive material. When a descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (Chapter 7 – Advanced Transactions and Scripting of “Mastering Bitcoin,” July 2017, obtained from https://cypherpunks-core.github.io/bitcoinbook/), in view of  SHIRAKI (US 20170187569 A1).

Claim 5:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos discloses wherein the calculation comprises a plurality of operands (see page 13), and a hash function in a locking script (see page 21, “[f]or example, the following script requires Bob’s signature and a pre-image [secret] that produces a specific hash”).
	Antonopoulos does not explicitly disclose wherein at least one of the other operands is a hash function. 
	However, SHIRAKI discloses wherein at least one of the other operands is a hash function. (See Fig. 6 and paragraph [0065], “[a]fter that, the hash calculating unit 42 outputs the sum of the hash value and counter value to the outer header adding unit 43, and the outer header adding unit 43 sets the sum received from the hash calculating unit 42 to the source port number in the outer header [step S13].”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antonopoulos, to incorporate with the teachings of SHIRAKI, and to utilize a hash function in the calculation, so that the Tsupplied value for the time lock mechanism can be generated securely.
	
Claim 8:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses using a portion of logic to process, operate on or use input (A) (i.e., a pre-image (secret)) and wherein the portion of logic is provided in a locking script associated with the output (UTXO). (See page 21, “[f]or example, the following script requires Bob’s signature and a pre-image (secret) that produces a specific hash…. HASH160 <expected hash> EQUALVERIFY <Bob's Pubkey> CHECKSIG.”)
	Antonopoulos does not explicitly disclose using a portion of logic to process, operate on or use input (A) prior to it being used in the calculation.
	However, SHIRAKI discloses using a portion of logic to process, operate on or use input (A) (i.e., calculating a hash value) prior to it being used in the calculation. (See Fig. 6; paragraph [0060], “[t]he hash calculating unit 42 receives the packet and calculates a hash value from the value in a header in the received packet [step S2]”; and paragraph [0065], “[a]fter that, the hash calculating unit 42 outputs the sum of the hash value and counter value to the outer header adding unit 43, and the outer header adding unit 43 sets the sum received from the hash calculating unit 42 to the source port number in the outer header [step S13].”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antonopoulos, to incorporate with the teachings of SHIRAKI, and to process the input in a locking script before it is used in a calculation, so that the Tsupplied value for the time lock mechanism can be generated securely.
Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Peter Todd (“OP_CHECKLOCKTIMEVERIFY”, October 2014) discloses a new opcode (OP_CHECKLOCKTIMEVERIFY) for the Bitcoin scripting system that allows a transaction output to be made unspendable until some point in the future.
Yu et al. (“Fair Deposit against Double-Spending for Bitcoin Transactions,” August 2017) disclose implementing the CheckLockTimeVerify (CLTV) for time-locked deposits.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685